Exhibit 10.1

WAIVER AND SIXTH AMENDMENT

TO CREDIT AGREEMENT

This Waiver and Sixth Amendment to Credit Agreement (this “Amendment”), with an
effective date of March 6, 2014, is entered into by and among the Lenders
identified on the signature pages hereof (such Lenders, together with their
respective successors and permitted assigns, are referred to hereinafter each
individually as a “Lender” and collectively as the “Lenders”), BMO Harris Bank
N.A., formerly known as Harris N.A., as administrative agent for the Lenders (in
such capacity, “Agent”), and Cobra Electronics Corporation, a Delaware
corporation (“Borrower”).

WHEREAS, Borrower, Agent, and the Lenders are parties to that certain Credit
Agreement dated as of July 16, 2010 (as amended, modified or supplemented from
time to time, the “Credit Agreement”);

WHEREAS, Borrower has informed Agent and the Lenders that an Event of Default
exists under Section 9.1(b) of the Credit Agreement as a result of Borrower
permitting the Fixed Charge Coverage Ratio for the twelve month period ending on
December 31, 2013 to be less than 1.10 to 1.00, constituting a breaches of
Section 8.22(b) of the Credit Agreement (the “Existing Event of Default”); and

WHEREAS, Borrower has requested that Agent and the Lenders agree to (a) waive
the Existing Event of Default and (b) amend and modify the Credit Agreement as
provided herein, in each case, subject to the terms and conditions contained
herein.

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Credit Agreement.

2. Waiver. Subject to the satisfaction of the conditions set forth in Section 7
below and in reliance upon the representations and warranties of Borrower set
forth in Section 8 below, Agent and the Lenders hereby waive the Existing Event
of Default. This is a limited waiver and shall not be deemed to constitute a
waiver of any other Event of Default or any future breach of the Credit
Agreement or any of the other Loan Documents or any other requirements of any
provision of the Credit Agreement or any other Loan Documents.

3. Amendments to Credit Agreement. Subject to the satisfaction of the conditions
set forth in Section 7 below and in reliance upon the representations and
warranties of Borrower set forth in Section 8 below, the Credit Agreement is
amended as follows:

(a) Annex I of the Credit Agreement is hereby amended to add the defined term
“Availability Block” in its appropriate alphabetical order as follows:

“Availability Block” means an amount equal to $1,500,000.



--------------------------------------------------------------------------------

(b) Annex I of the Credit Agreement is hereby amended to delete the defined term
“Interest Reserve” therefrom in its entirety.

(c) The defined term “Borrowing Base” set forth in Annex I of the Credit
Agreement is hereby amended by replacing the reference to “the Interest Reserve”
in clause (g) thereof with a reference to “the Availability Block”.

4. Continuing Effect. Except as expressly set forth in Sections 2 and 3 of this
Amendment, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Credit Agreement or any
other Loan Document or a waiver of any other terms or provisions thereof, and
the Credit Agreement and the other Loan Documents shall remain unchanged and
shall continue in full force and effect, in each case as amended hereby.

5. Reaffirmation and Confirmation. Borrower hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents,
in each case as amended hereby, represent the valid, enforceable and collectible
obligations of Borrower, and further acknowledges that there are no existing
claims, defenses, personal or otherwise, or rights of setoff whatsoever with
respect to the Credit Agreement or any other Loan Document. Borrower hereby
agrees that this Amendment in no way acts as a release or relinquishment of the
Liens and rights securing payments of its Obligations. The Liens and rights
securing payment of its Obligations are hereby ratified and confirmed by
Borrower in all respects.

6. Fifth Third Bank Fees. In consideration of Fifth Third Bank’s agreement to
enter into this amendment, Borrower hereby agrees to pay the following fees to
Agent for the sole benefit of Fifth Third Bank, each of which shall be
fully-earned and non-refundable when due and payable:

(a) Fifth Third Sixth Amendment Closing Fee. On the date of this Amendment,
subject to the satisfaction of the condition to effectiveness set forth in
Section 7(a), Borrower shall pay a closing fee to Agent for the benefit of Fifth
Third Bank equal to $14,000 (the “Fifth Third Sixth Amendment Closing Fee”).

(b) Fifth Third Sixth Amendment Pricing Fee. From and after the date of this
Amendment, subject to the satisfaction of the condition to effectiveness set
forth in Section 7(a), and until the earlier of (i) the date that Fifth Third
Bank ceases to be a Lender under the Credit Agreement or (ii) the date that the
“Default Rate” described in Section 1.10 of the Credit Agreement is implemented
as a result of an Event of Default under the Credit Agreement, a fee payable by
Borrower to Agent for the benefit of Fifth Third Bank shall accrue that is equal
to the amount of interest that would accrue at an interest rate of 2.0% per
annum on Fifth Third Bank’s Revolver Percentage of the sum of the amount of
Revolving Loans, Reimbursement Obligations and the face amount of Letters of
Credit outstanding from time to time from and after the date hereof. Such
amounts shall be payable by Borrower to Agent for the benefit of Fifth Third
Bank on (a) (x) the first Business Day of each month in respect of Revolving
Loans that are Base Rate Loans, Reimbursement Obligations and Letters of Credit,
and (ii) the last day of the relevant Interest Period (or, if

 

2



--------------------------------------------------------------------------------

the applicable Interest Period is longer than three months, on each day
occurring every three months after the commencement of such Interest Period) in
the case of Revolving Loans that are Eurodollar Loans, and (b) on the date that
Fifth Third Bank ceases to be a Lender under the Credit Agreement. For the
avoidance of doubt, the fee described in this Section 6(b) shall only accrue for
the benefit of Fifth Third Bank (and not its successors and assigns) for so long
as Fifth Third Bank is a Lender under the Credit Agreement, shall not accrue for
the benefit of any successor or assign of Fifth Third Bank as a Lender, and
shall automatically terminate on such date that Fifth Third Bank ceases to be a
Lender or the “Default Rate” is implemented as a result of an Event of Default
under the Credit Agreement.

7. Conditions to Effectiveness. This Amendment shall become effective as of the
date hereof and upon the satisfaction of the following conditions precedent:

(a) Each party hereto shall have executed and delivered this Amendment to Agent;

(b) Borrower shall have paid to Agent, for the benefit of Fifth Third Bank, the
Fifth Third Sixth Amendment Closing Fee; and

(c) No Default or Event of Default (other than the Existing Event of Default)
shall have occurred and be continuing on the date hereof or as of the date of
the effectiveness of this Amendment.

8. Representations and Warranties. In order to induce Agent and the Lenders to
enter into this Amendment, Borrower hereby represents and warrants to Agent and
Lenders, after giving effect to this Amendment:

(a) All representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct on and as of the date of this
Amendment, in each case as if then made, other than representations and
warranties that expressly relate solely to an earlier date (in which case such
representations and warranties were true and correct on and as of such earlier
date);

(b) No Default or Event of Default (other than the Existing Event of Default)
has occurred and is continuing;

(c) This Amendment constitutes a legal, valid and binding obligation of Borrower
and is enforceable against Borrower in accordance with its respective terms.

9. Miscellaneous.

(a) Expenses. Borrower agrees to pay on demand all costs and expenses of Agent
(including the reasonable fees and expenses of outside counsel for Agent) in
connection with the preparation, negotiation, execution, delivery and
administration of this Amendment and all other instruments or documents provided
for herein or delivered or to be delivered hereunder or in connection herewith.
All obligations provided herein shall survive any termination of this Amendment
and the Credit Agreement as amended hereby.

 

3



--------------------------------------------------------------------------------

(b) Governing Law. This Amendment shall be a contract made under and governed by
the internal laws of the State of Illinois.

(c) Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.

10. Release.

(a) In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Borrower, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent and the Lenders, and
their successors and assigns, and their present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (Agent, each Lender and
all such other Persons being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which Borrower or any of its respective successors, assigns, or
other legal representatives may now or hereafter own, hold, have or claim to
have against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Amendment, including, without limitation, for
or on account of, or in relation to, or in any way in connection with any of the
Credit Agreement, or any of the other Loan Documents or transactions thereunder
or related thereto, other than to the extent of those Claims which arise from
the gross negligence or willful misconduct of the applicable Releasee as
determined in a final, non-appealable judgment by a court of competent
jurisdiction.

(b) Borrower understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.

(c) Borrower agrees that no fact, event, circumstance, evidence or transaction
which could now be asserted or which may hereafter be discovered shall affect in
any manner the final, absolute and unconditional nature of the release set forth
above.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

COBRA ELECTRONICS CORPORATION

By:  

/s/ Robert J. Ben

Name: Robert J. Ben Title: Senior Vice President & Chief Financial Officer

 

Signature Page to Waiver and Sixth Amendment to Credit Agreement



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A., formerly known as Harris N.A., in its individual capacity
as a Lender and as Agent By:   /s/ William J. Kennedy Name:   William J. Kennedy
Title:   Vice President

 

Signature Page to Waiver and Sixth Amendment to Credit Agreement



--------------------------------------------------------------------------------

 

FIFTH THIRD BANK, in its individual capacity as a

Lender

By:   /s/ Robert Tanakatsubo Name   Robert Tanakatsubo Title   Officer

 

 

Signature Page to Waiver and Sixth Amendment to Credit Agreement